373 F.2d 334
Richard C. MARTIN, Appellant,v.UNITED STATES of America, Appellee.
No. 23808.
United States Court of Appeals Fifth Circuit.
February 21, 1967.

Richard C. Martin, pro se.
Macey Taylor, Asst. U. S. Atty., Birmingham, Ala., Macon L. Weaver, U. S. Atty., for appellee.
Before RIVES and WISDOM, Circuit Judges, and CONNALLY, District Judge.
PER CURIAM:


1
Appellant was charged by an eight-count indictment with the commission of various offenses, all of which stem directly or indirectly from the armed robbery of the First National Bank of Jacksonville, Alabama. Upon entry of a plea of guilty, he was sentenced to thirty years imprisonment by the District Court for the Northern District of Alabama on October 31, 1955. A motion to vacate the conviction and sentence pursuant to Title 28 U.S.C. § 2255 was denied by the sentencing court on May 20, 1966.


2
Appellant contends he was mentally incompetent at the time of his trial and when the offenses were committed. In considering these arguments, the District Court did not conduct an evidentiary hearing, but relied instead upon various medical and psychiatric reports from the Bureau of Prisons.


3
Appellee admits factual issues were properly before the District Court and suggests that this matter be returned for a hearing on the questions of appellant's competence at the time of the trial and when the offenses were committed. Accordingly, the judgment of the District Court is reversed and the cause is remanded for a factual determination, after hearing, of the questions outlined herein.